Citation Nr: 1209650	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated disc at L4-L5, for substitution or accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 1956.  He died in August 2010 and appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent rating assigned for herniated disc at L4-L5.  The RO in Montgomery, Alabama, currently has jurisdiction of the claim.  

The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge in October 2009 on the issue of entitlement to a rating in excess of 20 percent for herniated disc at L4-L5.  A transcript of the hearing is of record.  The claim was remanded in November 2009 and dismissed in April 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, this case comes before the Board on appeal from an October 2007 rating decision which continued the 20 percent rating assigned for herniated disc at L4-L5.  After the Veteran formalized an appeal of that decision, the issue was remanded in November 2009 for additional development.  The Veteran died in August 2010 while his claim for increased rating was in remand status.  

The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), and burial benefits was received by the RO on August 19, 2010.  In a November 15, 2010 letter, appellant was informed that death pension had been granted, that DIC for the cause of the Veteran's death had been denied, and that a decision on the accrued benefits claim was being deferred.  It appears that these documents may have been located in a temporary folder at the time the Board issued a dismissal of the Veteran's increased rating claim in April 2011.  

Under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2010), when a claimant dies on or after October 10, 2006, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule). 

Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id. (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant (here, the Veteran).  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation (DIC), which VA would otherwise deem a request to substitute.  Id at 8668-69.  Further, the proposed 38 C.F.R. § 3.1010 would be consistent with the provisions of 38 U.S.C.A. § 5121A, because in no event would a person requesting to substitute be given less than one year from the date of the claimant's death in which to complete a request to substitute.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death. 

Thus, under 38 U.S.C.A. § 5121A and the proposed rule, the Board construes the appellant's VA Form 21-534 as a inferred request to substitute.  In addition to the inferred request, a formal request for substation was received in September 2010.  See VA Form 21-0847.  The Board again notes that it appears these documents may have been located in a temporary folder at the time the Board issued a dismissal of the Veteran's increased rating claim in April 2011.  

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 38 C .F.R. § 20.101(a) (2011) (describing the Board's jurisdiction).  Although an undated statement from a coach at the Montgomery RO that indicates appellant has been deemed the proper substitution claimant is of record, this note to the file is not a sufficient decision on substitution, which must be done in either a decisional letter or a rating decision.  Moreover, the appellant must be notified of the decision and appellate rights.  In light of the foregoing, a remand is required in this case in order for the RO to clarify whether the appellant is pursuing the claim denied in the October 2007 rating decision as a substitute for the Veteran or on an accrued benefits basis and for the RO to adequately decide the question of substitution if appellant chooses that route.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits). 

In addition to the foregoing, appellant submitted two VA Forms 21-4142 in February 2010.  No action to obtain the records from the medical providers identified by appellant has been taken.  This must be rectified on remand, and is especially important if appellant chooses substitution over pursuing a claim for accrued benefits since VA may consider additional evidence that was not of record at the time of the claimant's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain records from the two medical providers listed in the February 2010 VA Forms 21-4142.  

2.  Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the claim denied in the October 2007 rating decision.  If the basic eligibility requirements are met, contact the appellant and her representative and ask whether she wishes to waive the right to substitute with respect to the claims for a rating in excess of 20 percent for herniated disc at L4-L5. 

If the appellant waives her right to substitute, then furnish to the appellant and her representative an SOC on the issue of entitlement to accrued benefits, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  The appellant and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status (that is, accrued benefits), a timely appeal must be perfected. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



